IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


PENNSYLVANIA OFFICE OF           : No. 171 MM 2014
ATTORNEY GENERAL,                :
                                 :
               Petitioner        :
                                 :
                                 :
           v.                    :
                                 :
                                 :
SUPERVISING JUDGE OF THE THIRTY- :
FIFTH STATEWIDE INVESTIGATING    :
GRAND JURY,                      :
                                 :
               Respondent        :


                                   ORDER


PER CURIAM
     AND NOW, this 18th day of August, 2015, this Court’s order of December 19,

2014, is hereby UNSEALED.
                                                             UNSEALED PER ORDER OF
                                                             THE COURT DATED
                                                             AUGUST 18, 2015
                    IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


PENNSYLVANIA OFFICE OF           : No. 171 MM 2014
ATTORNEY GENERAL,                :
                                 :
               Petitioner        :
                                 :
                                 :
           v.                    :
                                 :
                                 :
SUPERVISING JUDGE OF THE THIRTY- :
FIFTH STATEWIDE INVESTIGATING    :
GRAND JURY,                      :
                                 :
               Respondent        :


                                            ORDER


PER CURIAM
       AND NOW, this 19th day of December, 2014, the Application to File under Seal

is GRANTED, and the Petition for Review is DENIED.

       This Court notes that, per the opinion of the Supervising Judge William R.

Carpenter, the purpose of the protective order, entered per the authority of 18 Pa.C.S. §

4954, “was/is to prevent the intimidation, obstruction and/or retaliation, in the ordinary

sense of those words . . . . [and] was never intended to prevent the [Office of Attorney

General] from carrying out its constitutional duties.” Opinion, dated 12/12/2014, at 10-

11. Additionally, as explained by Judge Carpenter, the protective order “is not intended

to restrict or impact ‘appropriate public [disclosure]’ of information connected with the

possession and/or distribution of possibly pornographic images by members of the

[Office of Attorney General].” Id. at 11.
       Mr. Justice Stevens notes his Dissent and would grant relief to the OAG in the

Application except for that portion that relates to witness intimidation and would direct

that this Order be filed in the normal course of Court business and publically available.




                                    171 MM 2014 - 2